       Case: 3:18-cv-00238-wmc Document #: 93 Filed: 06/02/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTOINE C. NELSON,

        Plaintiff,                                           ORDER
 v.
                                                             Case No. 18-cv-238-wmc
 CAPT. CHRISTOPHER STEVENS, et al.,                          Appeal No. 20-1916

        Defendants.


       Plaintiff Antoine C. Nelson has filed a notice of appeal from the court’s May 4, 2020

order. To date, however, plaintiff has not paid the appellate docketing fee. Although plaintiff

requests leave to proceed without payment of the appellate filing fee, plaintiff has not

submitted a certified trust fund account statement (or institutional equivalent) as required by

the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court cannot

consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Antoine C. Nelson may have until June 23, 2020 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 2nd day of June, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
